DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 18-24 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 14 JUN 22.
Information Disclosure Statement
Per MPEP 609.02 (II)(A)(1):
The examiner will consider information which has been considered by the Office in a parent application (other than an international application; see subsection I., above) when examining: (A) a continuation application filed under 37 CFR 1.53(b), (B) a divisional application filed under 37 CFR 1.53(b), or (C) a continuation-in-part application filed under 37 CFR 1.53(b). A listing of the information need not be resubmitted in the continuing application unless the applicant desires the information to be printed on the patent.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the extended firing slide (“EFS”) and the rifle-shaped rear attachment, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The use of the terms, e.g., Beretta™, Glock™, Ruger™, Sig Sauer™, Steyr™, which are trade names or a marks used in commerce, have been noted in this application.  The terms should be accompanied by the generic terminology (see rejections below); furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-17are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In view of the lack of showing of claimed subject matter noted above, claims 1 and 13 are ambiguous, i.e., the metes and bounds of “extended firing slide (“EFS”)” are indefinite.  As best understood, adjustable firing slides (“AFS”) 1308, e.g., Fig. 13A, and 1400, e.g., Fig. 14A are intended as the EFS.  See MPEP 608.01(o) regarding basis for claim terminology in the written description, i.e., claim terms should be easily and readily understood based on the disclosure.  Regardless, it is unclear what makes either slide “extended” or “adjustable.”  That is, “extended” or “adjustable” compared to what?  Clarification is required.
Claims 3-4 and 17 contain the trademarks/trade names Sig Sauer™ and Glock™, as appropriate.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b).  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademarks/trade names are used to identify/describe, e.g., semi-automatic, magazine-fed pistols/handguns/firearms and, thus, the identifications/descriptions are indefinite.  Note that, though identifying particular models in the claims, those model identifiers/descriptors are also indefinite because such are able to be changed by the trademark/trade name owners at any time, for any reason, and/or to include more or less structure/functionality/capability.  Including language such as --semi-automatic-- before “handgun” in claims 3-4 and --semi-automatic handgun-- after “SIG SAUER P320™” in claim 17 would suffice to resolve.
Claim 7 is ambiguous in part because a rifle-shaped rear attachment is not shown and in part because it is not clear what “rifle-shaped” conveys in this context.  Presumably, Applicant intends some kind of butt stock.  Such is how the claim will be further treated on the merits.  The claim is further ambiguous as to how “a bolt and barrel assembly [can be] situated above the magazine port inside of the rifle-shaped rear attachment,” when, presumably, a rear attachment attaches to or toward the rear of the firearm, not above the magazine port.
Claim 10 recites the limitation “the original serial number,” which lacks antecedent basis in the claim because claim 9 introduces such but claim 10 depends on claim 1.
Any unspecified claim is rejected as being dependent upon a rejected base claim.
The claims will be further treated on the merits as best understood only.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0100712 to Tompkins, either alone or in view of US 2009/0071053 to Thomele et al. (“Thomele”).
Re: claim 1, Tompkins discloses the claimed invention including a firearm assembly configured to expel a bullet, comprising: a firing control unit ("FCU") 110, e.g., Fig. 1B, disassembled from a handgun (“pistol,” ¶ [0020]) which is operable* (*see below) by one hand and capable* (*same) of initiating firing a bullet when a trigger of the FCU is pulled (both inherent, since only one hand is necessary for operating any handgun because only a grip about the handgrip and a finger to squeeze the trigger thereof are required); and a firearm assembly kit configured to house the FCU to form an operable firearm resembling a semiautomatic rifle, the firearm assembly kit including: a grip module 100 having a handgrip (not particularly called out but clearly shown), an FCU housing 140, a trigger guard (either protrusion facing callout 134, e.g., Fig. 1E suffices, but note that such are intended for installation of a lower plate between them, which is also trigger guard, i.e., though not disclosed, the norm in such firearms), and a magazine port 144, wherein the trigger guard is situated between the handgrip and the magazine port (as shown) which is located in front of the handgrip away from a user (as shown), an extended firing slide ("EFS") coupled to the FCU when the FCU is inserted in the FCU housing and facilitates firing of bullets passing through a magazine inserted in the magazine port via an extended firing pin (Tompkins discloses “an upper receiver group for an AR-15® or AR-15 type rifle,” ¶ [0019], which inherently includes a bolt carrier group having a bolt and a firing pin sufficient to meet this limitation, since all of the components can be said to be “extended” to some degree, i.e., having length, height, width, girth), except for the handgun having ammunition situated inside of grip and the slide and firing pin being adjustable.
*With respect to operable and capable of recitations, it has been held that the recitation that an element is “capable of” performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchinson, 69 USPQ 138.  Regardless, the pistol disclosed by Tompkins adequately meets these recitations.
With respect to being a kit, in view of the structure disclosed by Tompkins, it would have been obvious to one having ordinary skill in the art at the time the invention was made to break the components down and assemble them into kit form.
With respect to ammunition situated inside of a grip, while not every “pistol” has this capability, barring revolvers, muzzle loaders, and a few others, all other pistols normally have this capability.  A quick internet image search for “pistol” displays multitudinous results exemplifying the claimed subject matter including Berettas, FNs, Glocks, H&Ks, and Sig Sauers.  Thus, while not inherent, the ubiquitous nature of pistols so equipped informs the position that utilizing such a pistol would have been obvious to one of ordinary skill in the art at the time of invention.  That is, Tompkins clearly discloses that “ the modular receiver system 100 may be configured for use as part of a pistol, a rifle, a submachine gun, and/or a belt-fed weapon system,” ¶ [0020], leaving particular configurations of the system to those of skill in the art.
With respect to adjustability, it has been held that adjustability, where needed, is not a patentable advance.  In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954) (Claims were directed to a handle for a fishing rod wherein the handle has a longitudinally adjustable finger hook, and the hand grip of the handle connects with the body portion by means of a universal joint. The court held that adjustability, where needed, is not a patentable advance, and because there was an art-recognized need for adjustment in a fishing rod, the substitution of a universal joint for the single pivot of the prior art would have been obvious.).  See MPEP 2144.04(V)(D).  Here, because caliber conversion, i.e., changing the caliber of ammunition a firearm is capable of firing, is well known in the art, and because such often requires lengthening or shortening certain elements such a those in a bolt carrier group, adjustability of such elements is unpatentable.
Re: claim 2, Tompkins further discloses wherein the FCU housing is configured to receive the FCU which is originally manufactured for a handgun and allow a trigger of the FCU to passing through the FCU housing and into the trigger guard.  Compare Fig. 1B to Fig. 1A.
Re: claims 3-4, because Tompkins fairly discloses semi-automatic handguns, any particular make/model of such would have been obvious to one of ordinary skill in the art at the time of invention.
Re: claim 5, see discussion of in re Stevens, above.
Re: claim 6, Tompkins further discloses wherein the FCU, removable from a single hand operable handgun (see above), is configured to include a serialized trigger mechanism (serialized via serial number 105) via a striker 116 able to facilitate launching a directional object when a trigger 120 of the FCU is pulled.
Re: claim 7, each of the limitations is adequately met by the disclosure of AR-15 type rifles, since such include a butt stock coupled to a rear stabilizing connector (AR-15 type rifles normally include a buffer tube attached to the threaded opening above the handgrip, which suffices), a magazine port for receiving a magazine, and a bolt and barrel assembly, as claimed.
Re: claim 8, Tompkins further discloses wherein the firearm assembly kit includes an upper receiver, ¶ [0019], configured to couple to the grip module for enclosing the FCU and the bolt and barrel assembly between the upper receiver and the grip module.
Re: claim 9, Tompkins further discloses wherein the FCU contains an original serial number 105 for identification purposes, ¶ [0029].
Re: claim 10, Tomkins further discloses wherein the grip module contains a serial number window 149 which is located in such a way that when the FCU is inserted in the FCU housing of the grip module, an original serial number shows through the serial number window.
Re: claims 11-12, because Tompkins clearly discloses AR-15® and AR-15 type rifle systems, ¶ [0019], and configuring the modular receiver system 100 “for use as part of a pistol, a rifle, a submachine gun, and/or a belt-fed weapon system,” ¶ [0020], included therein are carbine rifles (rifles having shorter barrels and/or more compact constructions than as originally designed) and AR-15 pistols, whether expressly articulated, since a carbine rifle is “a rifle” and an AR-15 pistol is “a pistol” as disclosed by Tompkins.
Re: method claims 13-17, in view of the structure disclosed or obviated by Tompkins, the method for inserting an FCA into a firearm assembly kit would have been obvious, since it is the normal and logical manner in which the system is assembled.
Alternatively re: claims 1-12, in view of Thomele, Tompkins discloses the claimed invention as applied above except for expressly articulating a handgun which is operable by one hand with ammunition situated inside of grip.
Thomele discloses such a handgun 10, e.g., Fig. 1, including a handgrip assembly C (were more than one hand required, “a handgrip” would be ‘grips for hands’ or similar), a receiver assembly B (akin to Tompkins’), e.g., Fig. 2, and a magazine D, which, whether so disclosed, is for containing ammunition.  Thomele discloses that “magazine D is removably received within an interior compartment defined by a generally hollow handgrip portion 228 of the handgrip assembly C,” ¶ [0014].  Thomele is the same field of endeavor and discloses “The embodiments disclosed herein allow for multiple modular firearm configurations, thereby providing significant customizability of the firearm by the user,” ¶ [0003].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Tompkins as taught by Thomele to allow for multiple modular firearm configurations, thereby providing significant customizability of the firearm.  Further rationale: “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield predictable results.”  KSR Int’l Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395 (citing U.S. v. Adams, 383 US 36, 50-51 (1966)).  Here, the specific pistol taught by Thomele is merely being substituted for the pistol positively disclosed by Tompkins, which would yield only predictable results.
Re: claims 13-17, in view of the structure disclosed by Tompkins in view of Thomele, the method of inserting the FCU would have been obvious, since it is the normal and logical manner in which the system is assembled.
Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
27-Jul-22